Citation Nr: 1815106	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-49 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He died in December 2014.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case in October 2017 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In the October 2017 remand order, the Board observed that while the Veteran passed away at a private facility, Banner Ironwood Medical Center, records from the facility were not associated with the claims file.  The Board noted there are no medical records related to the Veteran's death.  Thus, the Board remanded to provide the appellant with an opportunity to submit outstanding records and authorize VA to assist the appellant in obtaining any outstanding records.  

The Agency of Original Jurisdiction (AOJ) sent a letter dated November 6, 2017 to the appellant requesting that the appellant submit the outstanding records or a signed authorization form allowing VA to attempt to obtain the records within 30 days.  The AOJ informed the appellant that if VA did not receive a response within 30 days, it may make a decision on the claim after that time based on the evidence of record.  No additional records or authorization forms were received within 30 days, and the AOJ issued its supplemental statement of the case on December 29, 2017.  
To date, the Board has not received additional records or authorization to obtain such records.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Accordingly, the Board will proceed to adjudicate the merits of this case on the evidence of record as the AOJ has substantially complied with the Board's remand directives and the duty to assist.  

Entitlement to Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

As noted above, the Veteran passed away in December 2014, and the appellant is his surviving spouse.  The death certificate lists the immediate cause of death as "probable cardiac arrest" and the contributing causes of death as "hypertension" and "past smoking."  No autopsy was conducted and no medical records have been submitted related to the Veteran's death.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) (70 percent) and received a total disability rating based upon individual unemployability (TDIU).  

On appeal, the Board finds no compelling evidence or specific argument from the appellant indicating that the Veteran had a cardiovascular disability during the Veteran's service.  See, e.g., Veteran's January 1968 separation examination in the service treatment records (noting no cardiovascular disease).  While the record contains evidence that the Veteran had hypertension, the Board finds no evidence that the Veteran's hypertension manifested to a compensable degree within one year after his service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

While the Veteran's military personnel records support a finding that the Veteran was presumptively exposed to herbicide agents in Vietnam, the Veteran's treatment records show no diagnoses of conditions such as ischemic heart disease, which may be presumed to be related to herbicide exposure under 38 C.F.R. § 3.309(e).  Moreover, while the death certificate includes speculation that the Veteran died of a cardiac arrest caused by hypertension, cardiac arrest is not confirmed by autopsy, and hypertension is not a presumptive condition under 38 C.F.R. § 3.309(e).  

On appeal, the appellant asserted that service connection is warranted on a secondary basis.  She indicated that the Veteran's service-connected PTSD caused or aggravated the Veteran's cardiovascular disabilities, which contributed materially or substantially to his death.   See appellant's April 2016 letter (indicating that while PTSD was not listed as a cause of death, the appellant believed it did cause or contribute to the Veteran's death).  She noted the Veteran's PTSD led to depression and mood swings throughout his life, suicide attempts and sleep difficulties, including nightmares.  She reported that the Veteran suffered chest pains in the past and that his heart attack was stress related due to his PTSD.  

The Board reviewed multiple supporting lay statements from third parties including an April 2016 correspondence from the Veteran's son-in-law, who indicated the Veteran's hypertension and PTSD shortened his life.  He indicated that as a Master Chief Petty Office in the Navy who has served for 27 years, he has worked closely with many victims of PTSD.  However, he noted he has never met one more severely affected than the Veteran.  He stated the disorder caused the Veteran significant sleep impairment, anxiety, depression, paranoia and suicidal ideation and attempts.  He further opined that the Veteran's PTSD took a toll on his body and the lack of sleep and hypertension impaired his heart, shortening his life.  He stated the Veteran's quality of life was miserable and caused his heart to eventually give out.  

Thereafter, VA obtained an August 2016 VA opinion addressing the Veteran's cause of death.  The examiner noted that the Veteran was being treated for hypertension and acid reflux disease with medication, but the examiner did not find a cardiovascular condition attributable to the Veteran's service or a service-connected disability.  The VA examiner determined the Veteran's death was not related to service or his service-connected PTSD.  She indicated the Veteran's hypertension is not related to his service-connected PTSD.  She stated although blood pressure can elevate transiently during stress, there is insufficient evidence to support that the development of essential hypertension, a chronic condition, was caused by, the result of or chronically aggravated by the Veteran's service-connected PTSD.  She stated the Veteran was noted to have normal blood pressure readings on multiple occasions.  

Additionally, with regard to the Veteran's smoking, the VA examiner noted smoking is a habit which is common in the entire population, many people with PTSD have comorbid substance abuse, and PTSD is not causally related to tobacco use.  She stated the Veteran may have had poorer impulse control in dealing with the habit in the face of his PTSD but if his tobacco use was aggravated, it was to an unknown extent.  She concluded "there is insufficient evidence that the Veteran's potential increased use of tobacco related to his PTSD has caused his hypertension." 
Lastly, the examiner indicated there is insufficient evidence to determine if the Veteran's cardiac arrest was myocardial infarction.  She noted that no medical records are available from the emergency room from the time of the Veteran's death.  She indicated it would be mere speculation to try and determine that the Veteran had a myocardial infarction as the cause of his cardiac arrest.  She noted the Veteran had prior episodes of obtundation which responded to narcan reversal, as well as refills of multiple medications which are sedating in the two weeks prior to his death.  She indicated that respiratory depression will lead to secondary cardiac arrest without intervention.  

The Board considered the lay statements of record indicating that the Veteran's PTSD caused or aggravated the Veteran's cardiovascular disabilities.  While lay persons are competent to report observable symptoms, they are not competent to diagnose complicated medical conditions involving the circulatory system and heart.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470-472 (1994).   Moreover, the Board finds that the opinions from lay persons do not contain sufficient rationale in support of a causal link between the Veteran's PTSD and his death in the context of the totality of the evidence.  The Board affords more probative weight to the opinion of the VA examiner, who considered the Veteran's disability in the context of pertinent medical training, lay statements, and the medical evidence of record.  The Board ultimately finds that the preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.  






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


